  Case 1:17-cr-00213-MKB Document 23 Filed 09/24/19 Page 1 of 1 PageID #: 60




                     WM | Wright & Marinelli, LLP
                                       ATTORNEYS AT LAW

                           305 BROADWAY, SUITE 1001,
                               NEW YORK, NY 10007
                  OFFICE (212) 822-1419 • FACSIMILE (212) 822-1463

                                                              September 24, 2019

Honorable Margo Brodie
United States Court House
Eastern District of New York
225 Cadman Street
Brooklyn, NY 11201

                               Re:     United States v. Carlos Gallo Rodriguez
                                       Criminal Docket No. 17-CR-00213 (MKB)

Dear Judge Brodie:

         The undersigned and Sally Butler represent Carlos Gallo Rodriguez and I write the instant
letter in support of funding for the defendant.

         The defendant is a Spanish-speaking Colombian national who is charged with consipiring
with others to import controlled substances into the United States. The Government has provided
discovery which includes voluminous wiretaps and related documents that are all in Spanish. We
need an interpreter to translate the wiretaps and the documents into English. In addition, there
exists a protective order which prevents the client from independently reviewing the discovery.

        In an effort to expediate discovery review, I respectfully request your Honor appoint Rafael
Rodriguez as a translator to assist Mr. Gallo Rodriguez in his defense. Rafael Rodriguez is an
experienced translator who is registered with the U.S. District Courts in the Eastern and Southern
District Courts of New York.

       I respectfully ask your Honor approve that Mr. Rodriguez bill at a rate of $65 per hour for
up to 150 hours. Thank you for your consideration of this matter.


                                                      Respectfully submitted,
                                                      /s/
                                                      Christopher Wright
                                                      wrightlawnyc@gmail.com
